Citation Nr: 0824047	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-34 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis claimed as secondary to the service-connected 
disability of cervical disc herniation at the C4-C5 level and 
C5-C6 level (hereafter "rheumatoid arthritis").

2.  Entitlement to a disability rating higher than 10 percent 
for cervical disc herniation at the C4-C5 level and the C5-C6 
level (hereafter "cervical spine disability").


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk
INTRODUCTION

The veteran had active service from May 1995 to September 
1997.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
which continued a 10 percent rating for a cervical spine 
disability.

The veteran requested a hearing at the VA RO in Milwaukee, 
Wisconsin for her claim regarding her cervical spine 
disability.  In a December 2006 letter, she was notified that 
her hearing had been scheduled for January 30, 2007, but she 
failed to appear for the proceeding and has not provided an 
explanation for her absence or requested to reschedule the 
hearing.  As such, the Board considers her hearing request to 
be withdrawn.  38 C.F.R. § 20.704(d) (2007).  

This appeal to the Board of Veterans' Appeals (Board) is also 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
which denied entitlement to service connection for rheumatoid 
arthritis.  Such claim was merged into the present appeal.

The veteran requested a hearing at the VA RO in Milwaukee, 
Wisconsin for her claim regarding her rheumatoid arthritis.  
In an April 2008 letter, she was notified that her hearing 
had been scheduled for June 9, 2008.  Upon arrival, the 
veteran decided she did not want to go on the record.  As a 
result, an informal conference was held at the VA RO.  
Although a hearing did not take place, the veteran advised 
that she still wished to proceed with her appeal.  


FINDINGS OF FACT

1.  The veteran's rheumatoid arthritis is not attributable to 
her active military service, to include her service-connected 
cervical spine disability.

2.  There is no objective evidence showing that the veteran's 
cervical spine disability presents symptoms of incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
cervical spine disability, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The veteran's rheumatoid arthritis was not incurred in or 
aggravated by her military service, may not be presumed to 
have been incurred in service, and is not proximately due to, 
or the result of, her service-connected cervical spine 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1153, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2007).

2.  The criteria are not met for a rating higher than 10 
percent for service-connected cervical spine disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Code (DC) 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

By letters dated in May 2006 and November 2006, the RO 
advised the veteran of the evidence needed to substantiate 
her claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued the May 
2006 and November 2006 VCAA notice letters prior to initially 
adjudicating the veteran's claims in June 2006 and May 2007.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

Here, because the Vazquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that this type of notice error is 
presumed prejudicial and that it is incumbent upon VA, not 
the veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores  v. Peake, No. 05-0355, slip 
op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim . . . served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 9 (U.S. Vet. App. January 30, 
2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The May 
2006 VCAA letter stated that the veteran could submit 
evidence showing that her service-connected cervical spine 
disability had increased in severity.  The veteran was told 
that this evidence could include: a doctor's statement, x-
rays, laboratory tests, dates of examinations/tests, and 
statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner 
the disability had become worse.  Additionally, the 
diagnostic criteria used to determine the relative severity 
of the veteran's cervical spine disability were provided to 
her in the June 2006 rating decision, in the October 2006 
statement of the case (SOC), and in the May 2007 supplemental 
statement of the case (SSOC).  This is sufficient Vazquez 
notice with regard to her increased-rating claim.

Additionally, the May 2006 and November 2006 letters informed 
the veteran both of the disability ratings and the effective 
dates her claims would be assigned if granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, she clearly has actual knowledge of 
the evidence she is required to submit; and 
(2) based on her contentions and the communications provided 
to her by VA over the course of this appeal, she is 
reasonably expected to understand from the notices provided 
what was needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), 
petition for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has secured the veteran's 
service medical records (SMRs), private medical records, VA 
medical records, and VA examinations, including the report of 
her most recent February 2007 VA compensation examination to 
assess the severity of her cervical spine disability and for 
a medical nexus opinion concerning the cause of her claimed 
condition (rheumatoid arthritis) - and in particular, whether 
it is related to her military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also observes that, according to a November 2006 
"VCAA Notice of Response form," the veteran indicated she 
had no other information or evidence to submit.  She, 
therefore, requested that her claim be decided as soon as 
possible.


Entitlement to Service Connection for Rheumatoid Arthritis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection also may be granted on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310.  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
codify the decision of the Court in Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), which relates to secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The veteran has 
diagnoses for the claimed disability, so there is no 
disputing she has the disability.  

So the determinative issue is whether the veteran's 
rheumatoid arthritis is attributable to her military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this, the veteran's April 1995 enlistment 
examination report did not note any abnormalities of, or 
complaints of, rheumatoid arthritis in the cervical spine.  
Therefore, the presumption of soundness attaches and the 
theory of aggravation is not for application in this case.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The veteran's SMRs, to include her August 1997 separation 
examination report, are unremarkable for any complaint, 
diagnosis of or treatment for rheumatoid arthritis in the 
cervical spine.  

Complaints with respect to the veteran's rheumatoid arthritis 
of her cervical spine were not shown until 2005, when she was 
seen at the local VAMC and by a private physician.  The 2005-
2006 medical reports from the VAMC and the 2006 medical 
reports from the private physician note the veteran told her 
treating physicians that she had been having chronic neck 
pain since 1996, i.e., since she was in the military, and 
that she had simply endured the pain since that time.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that "a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional".  In 
other words, as the Court further indicated in LeShore, 
"evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence....).

But that said, in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court indicated the Board may not disregard a 
favorable medical opinion solely on the rationale it was 
based on a history given by the veteran.  Rather, as the 
Court further explained in Coburn v. Nicholson, 19 Vet. App. 
427 (2006), reliance on a veteran's statements renders a 
medical report not credible only if the Board rejects 
the statements of the veteran as lacking credibility.

Here, there was no "favorable" medical opinion by the 
doctors that examined the veteran in the outpatient clinic at 
the VAMC or by the private doctor because none attributed her 
current rheumatoid arthritis to her active military service.  
They only recounted her self-reported history of chronic 
pain, without also personally commenting on whether her 
rheumatoid arthritis is indeed traceable back to any injury 
she may have sustained while in the military.  The Court has 
held that bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).

Moreover, while the veteran is competent, even as a 
layperson, to attest to her experiencing pain and other 
symptoms, the evidence does not show that she has the 
necessary medical training and/or expertise to provide a 
probative opinion on the cause of her current rheumatoid 
arthritis - and, in particular, where this condition is 
traceable back to her military service.  This is a medical 
determination.  38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Espiritu 
v. Derwinski, 2 Vet. App. 494 (1992).   

Significantly, the February 2007 VA examiner stated that the 
current rheumatoid arthritis is not or was not caused by the 
service-connected cervical spine condition.  He explained 
that there is no known relationship between cervical neck 
trauma and the onset of rheumatoid arthritis.  The examiner 
entertained the idea that the veteran's rheumatoid arthritis 
could affect her cervical spine and aggravate her cervical 
condition, but he ultimately concluded that there is evidence 
of aggravation as there is no evidence that the rheumatoid 
arthritis actually involves her cervical spine, and it was 
noted that the veteran's service-connected cervical spine 
disability would not be expected to aggravate her rheumatoid 
arthritis in joints, other than the cervical spine joints. 

Thus, there is no post-service medical evidence linking the 
veteran's current rheumatoid arthritis to her military 
service.  Additionally, the rheumatoid arthritis claim cannot 
be granted on the alternative theory of secondary service 
connection, that is, on the premise that it was caused or 
aggravated by the service-connected cervical spine 
disability.  38 C.F.R. § 3.310.  There simply is no 
supporting medical evidence to substantiate this necessary 
correlation.  Secondary service connection requires evidence 
of a connection to a service-connected disability.  See 
Reiber v. Brown, 7 Vet. App. 513 (1995); Wallin v. West, 
11 Vet. App. 509, 512 (1998).
In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), the veteran prevails.  Conversely, if the 
preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).  

Here, for the reasons and bases discussed, the Board finds 
that the preponderance of the evidence is against service 
connection for rheumatoid arthritis.  So the benefit-of-the-
doubt rule does not apply, and her claim must be denied.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Rating Claim for Cervical Spine Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran asserts that she is entitled to a higher rating 
for her service-connected cervical spine disability, 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, DC 5243, intervertebral disc syndrome based on 
incapacitating episodes.

Under DC 5243, intervertebral disc syndrome (preoperatively 
or postoperatively) is evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25 (the combined ratings table).
According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least 1 week but less than 2 weeks 
during the past 12 months.  A 20 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.  

For purposes of assigning evaluations under DC 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2007).  

The veteran has a diagnosis of cervical disc disease.  
However, there is no evidence of record indicating that the 
veteran has ever had an incapacitating episode due to her 
back disability.  In fact, in the May 2006 and February 2007 
VA examinations, the veteran stated that she does not have 
incapacitating episodes and that no physician has ever 
prescribed bed rest for her cervical spine disability.  
Therefore, the Formula for Rating Intervertebral Disc 
Syndrome does not apply to the veteran.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is warranted when there is 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
DC 5243.  

A 20 percent rating is warranted when there is forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  These criteria apply with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the combined range of motion of the cervical spine 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion for the cervical spine is 
340 degrees.  38 C.F.R. § 4.71a, 5242, Note 2.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

On May 2006 VA examination, the examiner reviewed the claims 
file prior to the examination.  The veteran told the VA 
examiner that she was having chronic pain in the center of 
her neck along the midline.  She stated the pain was sharp, 
and she characterized the pain intensity as a 7 on a scale of 
1-10.  The neck pain prevents her from driving long distances 
or exercising.  The veteran stated she has tried medications, 
massage therapy, and chiropractors, but they only provide 
temporary relief.  The veteran does not currently wear a neck 
brace.  The veteran stated that her neck pain does not 
currently affect her job as a correctional officer.  
Additionally, the veteran stated that she does not have 
incapacitating episodes.

Upon examination of the cervical spine, the VA examiner 
determined that the veteran's neck was straight with no step-
offs, no scoliosis, and no kyphosis.  Her ranges of motion 
for her cervical spine were as follows: backward extension 
was 0-45 degrees (normal); forward flexion was 0-45 degrees 
(normal); left lateral flexion was 0-45 degrees (normal); 
right lateral flexion was 0-30 degrees (normal is 0-45 
degrees); right lateral rotation was 0-60 degrees (normal is 
0-80 degrees); and left lateral rotation was 0-80 degrees 
(normal).  The veteran's combined range of motion of her 
cervical spine was 305 degrees (normal is 340 degrees).  The 
VA examiner determined that the veteran's pain is not 
increased by repetition, and that the motor examination did 
not show any atrophy.  Additionally, the cervical spine x-
rays were unremarkable.  The VA examiner also stated that the 
veteran was not having a flare-up during the examination, and 
therefore the VA examiner was unable to assess the patient's 
status when a flare-up is present.

In February 2007, the veteran underwent another VA 
examination.  The VA examiner reviewed the claims file.  The 
veteran complained of an achy neck pain on the right 
paraspinal location, with the pain starting from the base of 
her head and continuing between her shoulder blades.  The 
veteran stated that the pain is present all of the time, and 
the intensity is usually about a 6.5 on a scale of 1-10.  The 
veteran stated that she has flare-ups of her neck, where she 
is unable to move her neck and has to take pain medication.  
The veteran does not use a neck brace.  The veteran stated 
that no physician has ever prescribed bed rest for this 
condition.  The veteran stated that driving, showering, and 
exercising are difficult for her due to her neck condition.

Upon examination of the cervical spine in February 2007, the 
VA examiner determined that the veteran had normal posture 
with no hyperlordosis, no scoliosis, and no kyphosis.  Her 
ranges of motion for her cervical spine were as follows: 
backward extension was 0-45 degrees (normal); forward flexion 
was 0-45 degrees (normal); left lateral flexion was 0-45 
degrees (normal); right lateral flexion was 0-45 degrees 
(normal); right lateral rotation was 0-80 degrees (normal); 
and left lateral rotation was 0-80 degrees (normal).  The 
veteran's combined range of motion of her cervical spine was 
340 degrees (normal).  The x-rays of the cervical spine were 
normal.  The VA examiner noted that the veteran did not 
experience additional functional impairment due to pain, pain 
on repeated use, fatigue, weakness, lack of endurance, or 
incoordination.  Additionally, the VA examiner stated that he 
cannot address the veteran's range of motion during flare-ups 
without resorting to speculation since the veteran was not 
experiencing a flare-up on the day of the VA examination. 

The veteran was also regularly treated by the VA Medical 
Center (VAMC) for her cervical spine disability.  

In June 2005, the veteran was seen for complaints of chronic 
neck pain.  The veteran stated she has been experiencing neck 
pain for several years, since she fell in service.  The 
veteran stated her neck is currently getting stiffer, and her 
symptoms get worse when she drives and exercises.  The 
veteran also reported a muscular "contraction" sensation in 
her neck.  The veteran stated pain medications do not relieve 
her neck pain.  Upon examination, her ranges of motion for 
her cervical spine were as follows: backward extension was 0-
45 degrees (normal); forward flexion was 0-45 degrees 
(normal); left lateral flexion was 0-45 degrees (normal); 
right lateral flexion was 0-50 degrees (normal is 0-45 
degrees); right lateral rotation was 0-85 degrees (normal is 
0-80 degrees); and left lateral rotation was 0-80 degrees 
(normal).  The veteran's combined range of motion of her 
cervical spine was 350 degrees (normal is 340 degrees).  The 
VA physician noted normal appearance of the neck with no 
masses, no nodules, and no spinous process tenderness.  The 
veteran was diagnosed with chronic right lateral cervical 
neck strain/local myofascial pain syndrome. 

In November 2005, the veteran was seen by the VAMC for 
complaints of chronic neck pain from a 1996 trauma.  The VA 
physician noted that the veteran was in no apparent distress, 
but did have some numbness in that area.  The veteran was 
diagnosed with right-sided neck pain.

In May 2006, x-rays were taken, which determined that the 
veteran has an "unremarkable cervical spine."

In July 2006, the veteran was seen for complaints of chronic 
neck pain.  An MRI was taken, which showed evidence of 
degeneration at C6.  The veteran was prescribed medication to 
relax her muscles.

The veteran was also seen by a private physician, Dr. J. P., 
in May 2006.  Upon examination, her ranges of motion for her 
cervical spine were as follows: right lateral rotation was 0-
70 degrees (normal is 0-80 degrees); and left lateral 
rotation was 0-80 degrees (normal).  The veteran was 
prescribed pain medication. 

On review, the Board finds that the above- evidence does not 
support a rating higher than 10 percent under DC 5243.	The 
veteran is not entitled to a higher rating under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes because the evidence of record does 
not establish that the veteran has ever had an incapacitating 
episode due to her back disability.  38 C.F.R. § 4.71a, DC 
5243.  

Additionally, the evidence shows the veteran is not entitled 
to a rating higher than 10 percent under the General Rating 
Formula for Diseases and Injuries of the Spine because the 
veteran's disability is not severe enough to meet the 
criteria for a 20 percent rating.  There is no evidence of 
forward flexion of the cervical spine limited to 15 degrees, 
but not greater than 30 degrees.  Nor is there evidence that 
she has a combined range of motion of the cervical spine not 
greater than 170 degrees.  Additionally, the May 2006 and 
February 2007 VA examiners determined that the veteran did 
not have abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Therefore, the veteran's cervical spine disability does not 
meet the criteria for a 20 percent rating.  38 C.F.R. 
§ 4.71a, DC 5243 (2007).

In regards to DeLuca, the May 2006 and February 2007 VA 
examiners determined that the veteran did not suffer 
additional loss of motion on repetitive use of the joint due 
to pain, fatigue, weakness or lack of endurance.  Therefore, 
the Board concludes that the current 10 percent evaluation 
for the service-connected cervical spine disability 
adequately portrays any functional impairment, pain, and 
weakness that the veteran experiences as a consequence of use 
of his lumbar spine.  See DeLuca, supra, see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

In sum, the Board finds that the veteran's contentions 
regarding her cervical spine disability are outweighed by the 
post-service medical records which, as a whole, provide 
evidence against a finding that the veteran has symptoms of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis - the requirements 
for the next higher evaluation.  

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim; there is no 
reasonable doubt to resolve in her favor and her claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether staged ratings are appropriate for the 
veteran's cervical spine disability.  But her symptoms have 
remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.
Finally, the Board finds that referral of the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  There is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
Additionally, in the May 2006 VA examination, the veteran 
indicated that she works as a correctional officer and told 
the VA examiner that her neck pain does not affect her 
current job.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  VAOPGCPREC 
6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for service connection for rheumatoid arthritis is 
denied.

The claim for a disability rating higher than 10 percent for 
service-connected cervical spine disability is denied.



____________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


